DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 72 – 87 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Partovi (U.S. 20070182367).

Regarding claim 72, Partovi teaches a method of charging a battery, the method comprising: coupling an electricity network or subnetwork to the battery using inductive power transfer (shown in figure 1 item 100 defined in paragraph [0050] as a charging pad with multiple coils. Partovi teaches in paragraph [0158] wherein the unit may be connected to an electric grid). 
Partovi teaches transferring electrical energy to the battery from the electricity network or subnetwork (shown in figure 1 item 100 defined in paragraph [0050] as a charging pad with multiple coils. Partovi teaches in paragraph [0158] wherein transferring electric energy from the electricity network, interpreted as a grid). 
Partovi teaches varying the inductive power transfer using a controller of the electricity network or subnetwork according to at least one predetermined criteria of the electricity network or subnetwork (defined in paragraph [0081] wherein the inductive power transfer is varied interpreted as wherein the charger uses received information and adjusts the primary coil inductive power transfer to correct the charging conditions. Paragraph [0117] teaches wherein a controller interpreted as a micro control unit (MCU1) 266 that receives input from another sensor mechanism that will provide information that it can then use to decide whether a device is nearby, what voltage the device requires, and/or to authenticate the device to be charged). 

Regarding claim 73, Partovi teaches the method as claimed in claim 72, further comprising communicating between the controller of the electricity network or subnetwork and the battery to enable monitoring of charging of the battery (Defined in paragraph [0038] wherein the receiver can also contain circuitry to sense and determine the status of the electronic device to be charged, the battery inside, or a variety of other parameters and to communicate this information to the pad. Partovi teaches in paragraph [0081] wherein information is exchanged between the charger and the receiver and the electric grid to enable monitoring the charging of the battery). 

Regarding claim 74, Partovi teaches the method as claimed in claim 72, wherein the at least one predetermined criteria comprises any one or more of: a time of day; a level of demand on the electricity network or subnetwork; and a level of available supply in the electricity network or subnetwork (paragraph [0081] teaches wherein the receiver can control the charging process fully depending on the time dependent information on battery status provided to it, thus providing a charging based on the time of day).

Regarding claim 75, Partovi teaches the method as claimed in claim 72, further comprising: coupling the electricity network or subnetwork to a plurality of batteries; and selectively transferring power to all batteries or a subset thereof (defined in paragraph [0081] wherein the receiver could send signals that can be used by the charger to determine the location of the receiver to determine which coil or section of the charger to activate, thus selectively transferring power to a specific coil or battery to charge). 

Regarding claim 76, Partovi teaches the method as claimed in claim 75, further comprising varying an electricity mains frequency to determine battery load on the electricity network or subnetwork (paragraph [0058] teaches a switch is switched at an appropriate frequency to generate an AC voltage across the primary coil. Paragraph [0070] teaches wherein the frequency of the switch can be changed to move the circuit into, and out of, resonance to create the appropriate voltage in the receiver). 

Regarding claim 77, Partovi teaches a system for charging a battery, the system comprising: a wireless coupler configured to couple an electricity network or subnetwork to the battery using inductive power transfer (shown in figure 1 item 100 defined in paragraph [0050] as a charging pad with multiple coils. Partovi teaches in paragraph [0158] wherein the unit may be connected to an electric grid).
Partovi teaches a charger configured to transfer electrical energy to the battery from the electricity network or subnetwork (shown in figure 1 item 100 defined in paragraph [0050] as a charging pad with multiple coils. Partovi teaches in paragraph [0158] wherein transferring electric energy from the electricity network, interpreted as a grid).
Partovi teaches a controller of the electricity network or subnetwork configured to vary the inductive power transfer according to at least one predetermined criteria of the electricity network or subnetwork (defined in paragraph [0081] wherein the inductive power transfer is varied interpreted as wherein the charger uses received information and adjusts the primary coil inductive power transfer to correct the charging conditions. Paragraph [0117] teaches wherein a controller interpreted as a micro control unit (MCU1) 266 that receives input from another sensor mechanism that will provide information that it can then use to decide whether a device is nearby, what voltage the device requires, and/or to authenticate the device to be charged).

Regarding claim 78, Partovi teaches the system as claimed in claim 77, further comprising a communications channel configured to communicate between the controller of the electricity network or subnetwork and the battery to enable monitoring of the charging of the battery (paragraph [0038] teaches wherein monitoring the charging of the battery includes wherein the receiver can also contain circuitry to sense and determine the status of the electronic device to be charged, the battery inside, or a variety of other parameters and to communicate this information to the pad).

Regarding claim 79, Partovi teaches the system as claimed in claim 77, where the at least one predetermined criteria comprises any one or more of: a time of day; a level of demand on the electricity network or subnetwork; and a level of available supply in the electricity network or subnetwork (paragraph [0081] teaches wherein the receiver can control the charging process fully depending on the time dependent information on battery status provided to it, thus providing a charging based on the time of day).


Regarding claim 80, Partovi teaches the system as claimed in claim 77, wherein: the electricity network or subnetwork is coupled to a plurality of batteries; and power is selectively transferred to all batteries or a subset thereof (defined in paragraph [0081] wherein the receiver could send signals that can be used by the charger to determine the location of the receiver to determine which coil or section of the charger to activate, thus selectively transferring power to a specific coil or battery to charge).

Regarding claim 81, Partovi teaches the system as claimed in claim 80, wherein an electricity mains frequency is configured to vary to determine battery load on the network (paragraph [0058] teaches a switch is switched at an appropriate frequency to generate an AC voltage across the primary coil. Paragraph [0070] teaches wherein the frequency of the switch can be changed to move the circuit into, and out of, resonance to create the appropriate voltage in the receiver).

Regarding claim 82, Partovi teaches the system for charging a battery, the system comprising: an electricity network or subnetwork having at least one generator(Partovi teaches in paragraph [0158] wherein the unit may be connected to an electric grid).
Partovi teaches cabling for transferring energy generated by the at least one generator around the electricity network or subnetwork (shown in figure 8 item 224 defined in paragraph [0094] as a cabling interpreted as a plug which attaches to an outlet to generate power received from an electricity network).
Partovi teaches a wireless coupler configured to couple the electricity network or subnetwork to the battery using inductive power transfer (shown in figure 1 item 100 defined in paragraph [0050] as a charging pad with multiple coils. Partovi teaches in paragraph [0158] wherein transferring electric energy from the electricity network, interpreted as a grid).
Partovi teaches a controller configured to control the inductive power transfer from the at least one generator to the battery, wherein the controller is configured to vary the inductive power transfer according to at least one predetermined criteria of the electricity network or subnetwork (defined in paragraph [0081] wherein the inductive power transfer is varied interpreted as wherein the charger uses received information and adjusts the primary coil inductive power transfer to correct the charging conditions).

Regarding claim 83, Partovi teaches the system as claimed in claim 82, wherein the electricity network or subnetwork is coupled to a plurality of batteries (paragraph [0163] teaches wherein the charging device or pad can also contain rechargeable batteries that allow the device or pad to store energy and operate in the absence of any external power if necessary).

Regarding claim 84, Partovi teaches the system as claimed in claim 82, wherein the electricity network or subnetwork uses a renewable energy source (defined in paragraph [0162] wherein solar may be provided to as a renewable energy source). 

Regarding claim 85, Partovi teaches the system as claimed in claim 82, wherein the system further comprises at least one inductive power transfer pad (figure 1 item 100 show an inductive power transfer pad interpreted as a charging pad). 
Partovi teaches comprising: two or more permeable magnetic material slabs arranged in a first layer(defined in paragraph [0013] wherein The first part is a pad or similar base unit that contains a primary, which creates an alternating magnetic field by means of applying an alternating current to a winding, coil, or any type of current carrying wire. It is known in the art for the charging pad to comprise permeable material slabs so as to allow the transfer of magnetic field to a receiver). 
Partovi teaches a coil having at least one turn of a conductor, the coil being arranged in a second layer substantially parallel to that of said slabs (figure 1 shows coils parallel to the slabs, shown as the surface of the charging pad). 
Partovi teaches a shield member comprising a backplate defining a third layer substantially parallel to that of said slabs, said backplate arranged to direct magnetic flux generated by said coil substantially perpendicular to the backplate (paragraph [0080] teaches wherein a shield such as a Ferrishield which may be used). 
(shown in figure 5 wherein a charging pad provides transfer power between the pad and the device). 

Regarding claim 86, Partovi teaches the system as claimed in claim 82, wherein the controller is controlled by way of a communications channel (defined in paragraph [0055] wherein information is communicated in a variety of ways. Paragraph [0117] teaches wherein a controller interpreted as a micro control unit (MCU1) 266 that receives input from another sensor mechanism that will provide information that it can then use to decide whether a device is nearby, what voltage the device requires, and/or to authenticate the device to be charged. Paragraph [0118] teaches wherein one of the sensor mechanisms for this information are through the use of a communications channel interpreted as a RFID reader 280 that can detect an RFID tag of circuit and antenna in the secondary).

Regarding claim 87, Partovi teaches the system as claimed in claim 82, wherein an electricity mains frequency is configured to vary to determine battery load on the electricity network or subnetwork (paragraph [0058] teaches a switch is switched at an appropriate frequency to generate an AC voltage across the primary coil. Paragraph [0070] teaches wherein the frequency of the switch can be changed to move the circuit into, and out of, resonance to create the appropriate voltage in the receiver).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Oyobe; Hichirosai et al.	US 7582979
Theurillat; Patrick et al.	US 5847520
Bender; Donald Arthur et al.	US 20060250902
Kesler; Morris P. et al.	US 20130057364
Cohen; Daniel C. et al.	US 7872450
Joannopoulos; John D. et al.	US 20070222542.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979.  The examiner can normally be reached on M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859